UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1931



GREGORY WAYNE ALFORD,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:04-cv-23257-CMC)


Submitted: February 22, 2007              Decided:   February 27, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Wayne Alford, Appellant Pro Se. Mark Wilson Buyck, Jr.,
WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory Wayne Alford appeals the district court’s order

accepting the recommendation of the magistrate judge and district

court’s   adverse       grant   of   summary     judgment    on   his   employment

discrimination* and retaliation action.                We have reviewed the

record and find no reversible error.                  Accordingly, we affirm

substantially for the reasons stated by the district court. Alford

v. South Carolina Dep’t of Corrections, No. 3:04-cv-23257-CMC

(D.S.C. July 17, 2006). We dispense with oral argument because the

facts    and    legal   contentions     are     adequately    presented    in   the

materials      before    the    court   and     argument    would   not   aid   the

decisional process.



                                                                          AFFIRMED




     *
      Alford’s failure to object to the magistrate judge’s
recommendation as to his race discrimination claims, after proper
notice of the consequences of his failure to do so, results in
waiver of this issue on review. Wright v. Collins, 766 F.3d 841,
845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140
(1985).

                                        - 2 -